Citation Nr: 9901663	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-26 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected hepatitis, status post-liver transplant, currently 
evaluated as 60 percent disabling.

2.  Entitlement to an effective date prior to November 15, 
1995 for the grant of a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This appeal comes before the Board of Veterans Appeals 
(Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, wherein the RO assigned a 60 percent 
evaluation for the veterans service connected hepatitis, 
status post liver transplant, which had been granted by the 
Board in a decision dated in August 1995.  The veteran filed 
a timely notice of disagreement and perfected a substantive 
appeal.  In August 1998, the veteran testified at a hearing 
before a member of the Board sitting at Washington, D. C. 

The issue of entitlement to an increased evaluation for 
service connected hepatitis, status post-liver transplant, 
will be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  In December 1995 the RO granted entitlement to a total 
evaluation for compensation purposes due to individual 
unemployability, effective November 15, 1995.

2.  A notice of disagreement was received in January 1996.

3.  In February 1996, the veteran withdrew his appeal in 
writing.


CONCLUSION OF LAW

The appeal having been properly withdrawn, the Board lacks 
jurisdiction to review the claim for entitlement to an 
earlier effective date for the grant of a total evaluation 
for compensation purposes due to individual unemployability.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.204 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question that must be decided is whether or not 
the Board has jurisdiction to consider this appeal.

Under the pertinent statutes and regulations, appellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998); see also 
38 C.F.R. § 20.201 (1998) (requirements for notices of 
disagreement).  Ordinarily, the notice of disagreement must 
be filed within one year from the date of mailing of the 
notice of the result of the initial review or determination.  
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) 
(1998).  But see 38 C.F.R. § 3.109(b) (1998).

Thereafter, a statement of the case is to be prepared unless 
the benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  A claimant must file the formal 
appeal within 60 days from the date the statement of the case 
is mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1998).  The 60-day appeals period may be extended for good 
cause shown. 38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.303 (1998). 

A Notice of Disagreement may be withdrawn in writing before a 
timely Substantive Appeal is filed.  Withdrawal may be by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw either a Notice of 
Disagreement or Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant. 38 C.F.R. § 20.204 (1998)

The veteran was awarded entitlement to service connection for 
hepatitis, status post liver transplant by means of a rating 
decision of the RO in November 1995.  In December 1995, the 
RO granted entitlement to a total evaluation for compensation 
purposes due to individual unemployability, effective 
November 15, 1995.

In January 1996, the veteran filed a Statement In Support Of 
Claim (VA Form 21-4138), indicating disagreement on some 
previous decisions which he specified to be entitlement to an 
earlier effective for the granting of service connection for 
hepatitis, status post liver transplant.  The RO construed 
this document as being a notice of disagreement regarding the 
effective of the grant of the unemployability benefits.  A 
statement of the case regarding the issue of an earlier 
effective date for the grant of entitlement to a total 
evaluation due to individual unemployability was furnished to 
the veteran in February 1996.

Subsequently in February 1996, the veteran submitted 
Statement In Support Of Claim (VA Form 21-4138) signed by 
him.  At that time he stated that he did not wish to file a 
notice of disagreement regarding the issue of entitlement to 
an earlier effective for the grant of a total rating 
evaluation due to individual unemployability. He further 
requested that the notice of disagreement regarding this 
issue be canceled.  

A supplemental statement of the case regarding this issue was 
furnished to the veteran in September 1997.  In a VA form 9, 
dated in September 1997, the veteran stated that the issue 
was incorrect and that he was not asking for an earlier 
effective date for individual unemployability.  

The Board finds that the February 1996 Statement In Support 
Of Claim (VA Form 21-4138) signed by the veteran withdrew his 
appeal.  In such circumstances, the Board lacks jurisdiction 
to review the merits of the claim on appeal, and the appeal 
must be dismissed.  38 U.S.C.A. § 7105 (West 1991).


ORDER

The veterans claim for entitlement to an effective date 
prior to November 15, 1995 for the grant of a total rating 
based on individual unemployability is dismissed.


REMAND

Initially, the Board finds that the veterans claim for an 
increased rating for hepatitis, status post liver transplant 
is well grounded, in that he has presented a plausible claim.  
38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 2 
Vet.App. 629 (1992). 

The most recent VA examination was conducted in September 
1995.  During his August 1998 before a member of the Board, 
the veteran indicated that he had been receiving ongoing 
treatment for his service connected liver disability at the 
VA Hospital in Birmingham, Alabama both before and subsequent 
to September 1995.  A review of the evidence reflects that 
these records are not on file.  When the VA is put on notice 
prior to the issuance of a final decision of the possible 
existence of certain records and their relevance, the Board 
must seek to obtain those records before proceeding with the 
appeal.  Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992).  
This is especially true of those records within the VAs 
possession. Additionally, it is the opinion of the Board that 
a contemporaneous and thorough VA examination is warranted.  
Littke v. Derwinski, 1 Vet.App. 90 (1990). 

The Board construes the January 1996 Statement In Support Of 
Claim (VA Form 21-4138), submitted by the veteran as being a 
timely filed notice of disagreement regarding the issue of 
entitlement to an effective date prior to March 10, 1992 for 
the grant of service connection for hepatitis, status post-
liver transplant.  The veteran has not been furnished a 
supplemental statement of the case regarding this issue.

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to her claim, the 
case is REMANDED for the following actions: 

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all medical 
records pertaining to current treatment 
of his hepatitis, status post liver 
transplant.  After securing any necessary 
release, the RO should obtain records of 
any treatment identified by the veteran, 
which are not already of record.  He 
should be informed that he may request 
another hearing.  The RO should also 
notify the veteran that he may submit 
additional evidence and argument in 
support of his claim.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  The RO should r obtain all medical 
records from the VA medical facility in 
Birmingham, Alabama, covering the period 
from 1989 to the present.

3.  Thereafter, the RO should also 
schedule the veteran for a VA examination 
by a specialist in liver disorders in 
order determine the severity of the 
hepatitis, status post-liver transplant.  
All testing or specialized examinations 
deemed necessary, to include a liver 
function test, should be performed.  The 
examiner is requested to specify the 
frequency and severity of all symptoms 
and complaints, which are associated the 
service-connected disability.  A complete 
rational for any opinion expressed should 
be included in the examination report.

4.  The RO should provide the veteran and 
his representative a statement of the 
case regarding the issue of an earlier 
effective date for the grant of service 
connected for hepatitis, status post 
liver transplant, and a notice of 
associated appellate rights.  The RO is 
informed that this issue is not before 
the Board for appellate consideration 
unless a timely substantive appeal is 
received.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 

- 2 -
